Title: Articles of Agreement with Thomas Mahony, 1 August 1786
From: Washington, George,Mahony, Thomas
To: 



[Mount Vernon, 1 August 1786]

An Agreement made this first day of August Anno Domini one thousand seven hundred and eighty six between George Washington of the County of Fairfax of the one part, and Thomas Mahony of the other part, Witnesseth; that the said Thomas Mahony, for the wages and priviledges herein after expressed doth agree, and oblige himself to work one year from the date hereof for the said George Washington as a House-Carpenter, Joiner, and (when not employed in either of these) in other jobs which he may be set about; and will, during said term, behave himself quietly, soberly, and orderly in the family, pursuing the business about which he may be employed with diligence and fidelity.
In consideration of these things well & truely performed and done on the part of the said Thomas Mahony, the said George Washington doth hereby oblige himself, his heirs, and Executors to pay the said Thomas Mahony Thirty pounds in Specie for his year’s service (or as the same shall come due) estimating dollars at six shillings each and other Gold and Silver in that proportion. And will furnish him the said Thomas Mahony with board, washing, and lodging as he has been usually accustomed to in the family; and will give him the same allowance of spirit with which he had been served, and will do it weekly if the said Thomas shall prefer it. That he will cause to be made four shirts and two pair of Overalls (the linnen and materials to be found by said Thomas) and will cause his shirts, stockings and linnen to be mended as usual. That whilst he has a Taylor and Shoemaker in the family of his own, they shall, without any other cost

to the said Thomas than his finding the materials, mend and repair his body-cloathes and shoes. And moreover, will pay the publick taxes, and the County and parish levies—to which the said Thomas is exposed, and which will become due and, payable within the year for which he stands engaged. And lastly, will allow the said Thomas Mahony one day each quarter of the year (at such times as can be best spared) to provide himself with necessaries, and execute his own lawful business. In testimony of all these things the parties have hereunto set their hands & seals this day and year first written.

               
                  Witness
                  Thomas Mahoney
               
               
                  Tobias Lear
                  G: Washington
               
            
